Statements by the President
Ladies and gentlemen, this is the first of our meetings to be held in the new year 2008. May I wish every one of you health and happiness and hope that together we are successful in the tasks that have been entrusted to us, namely to take the European Union forward to a positive future.
Allow me to make a few remarks about the work we have to do. On the day the European Parliament held its last sitting here in Strasbourg, namely 13 December 2007, the Reform Treaty was signed in Lisbon. In a short speech that I made - in the presence of the President of the European Council, José Socrates, and EC President, José Manuel Barroso - I expressed the will of the great majority of the European Parliament that the Reform Treaty should become a legal, and hence a political, reality by 1 January 2009. This objective remains the priority of priorities for the year 2008.
On 21 December border restrictions were lifted for those nine countries that joined the European Union on 1 May 2004. These were indeed moving events. For hundreds of years soldiers had forced their way across the national borders of our continent to inflict war, misery and suffering on others. The removal of the barriers between our nations means this: our neighbours welcome us. We are all common citizens of the European Union, and as it says in the Berlin Declaration of 25 March 2007: 'We are united for the better'.
(Applause)
Malta and Cyprus joined the European Monetary Union on 1 January. Our common currency, the Euro, is therefore the official means of payment in both these countries. We extend our warmest welcome to Malta and Cyprus.
(Applause)
The European Year of Intercultural Dialogue was celebrated in Ljubljana on 9 January at an impressive ceremony attended by members of the European Council, Commission and Parliament. The Intercultural Dialogue will be a key feature of our work during the coming year and will remain so. I would ask you all to be present tomorrow for the statement by the Grand Mufti of Syria, Sheikh Ahmad Badr Al-Din Hassoun.
Let me now move on to two final items: our legislative work this year will be significantly influenced by climate and environmental issues. As legislators we owe much responsibility to climate and environmental protection, on the one hand, and to the protection of European competitiveness and to the safeguarding of jobs, on the other. Together we have to strike the right balance between the economy and the ecology.
The European Union is based on values, rights and responsibilities. On 12 December 2007 the Presidents of the European Parliament, the Council and the Commission signed the Charter of Fundamental Rights here in this very Chamber. This marked a significant event for the citizens of the European Union and for the European Parliament too. During the signing a number of members interrupted the proceedings with loud heckling and attempted to prevent the speakers from being heard. Nothing can justify such behaviour.
(Applause)
Free speech is the basis of democracy and of parliamentarianism. Every Member of the European Parliament is entitled freely to express his or her opinion in any of the designated debates. It is our common duty to protect this right at all times. What is more, to prevent speakers from addressing the European Parliament, and especially when they are guests in this House, offends against the basic rights of freedom, democracy and parliamentarianism.
(Applause)
This also means that it contravenes our Rules of Procedure, which cannot be accepted under any circumstances. I therefore intend to take action, as provided for in the Rules of Procedure, against those Members who continued in their attempt to interrupt the proceedings, despite repeated requests from the Chair to desist.
(Applause)
The same applies to those Members who behaved in an unseemly way towards our ushers, who were only carrying out their proper duties.
(Applause)
The new year will pose great challenges for us. However, I am convinced that we will overcome these by showing respect and consideration for each other. It is very much with this in mind that I would again wish you all the very best for 2008.
(Applause)